Appeal from a judgment of the County Court of Clinton County (Lewis, J.), rendered October 24, 1988, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant voluntarily waived his right to appeal as part of his negotiated plea. The record reveals no basis for finding this waiver invalid and, accordingly, defendant’s appeal should be dismissed (see, People v Seaberg, 74 NY2d 1).
*924Appeal dismissed. Mahoney, P. J., Kane, Casey, Levine and Harvey, JJ., concur.